

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 13, 2007,
is made by and between International Food and Wine Consultants, Inc., a Delaware
corporation (“Seller”), and Mary Beth Clark (the “Buyer”).
 
RECITALS
 
A. Seller owns one thousand (1,000) shares of common stock, $0.001 par value per
share (the “Shares”) of IFWC Holdings, Inc., Inc., a Delaware corporation (the
“Company”), which shares constitute, as of the date hereof, all of the issued
and outstanding capital stock of the Company.
 
B. Buyer holds 25,545,984 shares of common stock, $0.001 par value per share, of
Seller (the “Purchase Price Shares”), and Buyer has agreed to transfer such
interest back to Seller for immediate cancellation (the “Redemption”).
 
C. In connection with the Redemption, Buyer wishes to acquire from Seller, and
Seller wishes to transfer to Buyer, the Shares, upon the terms and subject to
the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
1. Purchase and Sale of Shares.
 
(a) Purchased Shares. Subject to the terms and conditions provided below, Seller
shall sell, transfer, convey, and assign to Buyer, and Buyer shall purchase and
acquire from Seller, on the Closing Date (as defined in Section 1(c)), all of
the Shares, free and clear of any and all Liens.
 
(b) Purchase Price. As consideration for the sale contemplated by Section 1(a)
and as the purchase price therefor, on the Closing Date, Buyer shall sell,
transfer, convey and assign to Seller, and Seller shall purchase and acquire
from Buyer, the Purchase Price Shares, free and clear of any and all Liens.
 
(c) Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place as soon as practicable following the execution of
this Agreement. The date on which the Closing occurs shall be referred to herein
as the “Closing Date”.
 
2. Closing.
 
(a) Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificates representing the Shares, duly endorsed to Buyer or as directed by
Buyer, which delivery shall vest Buyer with good and marketable title to all of
the issued and outstanding shares of capital stock of the Company, free and
clear of all Liens.
 
(b) Payment of Purchase Price. At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all Liens.
 


--------------------------------------------------------------------------------





 
(c) Cancellation. Immediately following the Closing, the Purchase Price Shares
shall be cancelled without any further action of any kind by any party.
 
3. Representations and Warranties of Seller. Seller represents and warrants to
Buyer as of the date hereof and as of the Closing Date as follows:
 
(a) Corporate Authorization; Enforceability. The execution, delivery and
performance by Seller of this Agreement is within the corporate powers and has
been, duly authorized by all necessary corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller and constitutes
the valid and binding agreement of Seller, enforceable against Seller in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
 
(b) Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement requires no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.
 
(c) Non-Contravention; Consents. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not (i) violate the certificate of incorporation or bylaws of Seller
or (ii) violate any applicable Law or Order.
 
(d) Capitalization. As of the date hereof, Seller owns the Shares, which shares
represent 100% of the authorized, issued and outstanding capital stock of the
Company. The Shares to be acquired by Buyer are duly authorized, validly issued,
fully-paid, non-assessable and free and clear of any Liens.
 
4. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date hereof and as of the Closing Date as follows:
 
(a) Enforceability. The execution, delivery and performance by Buyer of this
Agreement are within Buyer’s powers. This Agreement has been duly executed and
delivered by Buyer and constitutes the valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.
 
(b) Governmental Authorization. The execution, delivery and performance by Buyer
of this Agreement require no consent, approval, Order, authorization or action
by or in respect of, or filing with, any Governmental Authority.
 
(c) Non-Contravention; Consents. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby do not violate any applicable Law or Order.
 

-2-

--------------------------------------------------------------------------------





 
(d) Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring Shares and the other transactions contemplated hereby, and
has no need for liquidity in this investment. Buyer has such knowledge and
experience in financial and business matters in general, and with respect to
businesses of a nature similar to the business of the Company, so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Shares. Buyer is acquiring the
Shares solely for Buyer’s own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and regulations, unless such distribution or
offering is registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available. Buyer
has (i) received all the information it has deemed necessary to make an informed
investment decision with respect to the acquisition of the Shares, (ii) had an
opportunity to make such investigation as Buyer has desired pertaining to the
Company and the acquisition of an interest therein, and to verify the
information which is, and has been, made available to it and (iii) had the
opportunity to ask questions of Seller concerning the Company. Buyer has
received no public solicitation or advertisement with respect to the offer or
sale of the Shares. Buyer realizes that the Shares are “restricted securities”
as that term is defined in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, the resale of the Shares is restricted by
federal and state securities laws and, accordingly, the Shares must be held
indefinitely unless their resale is subsequently registered under the Securities
Act or an exemption from such registration is available for their resale. Buyer
understands that any resale of the Shares by Buyer must be registered under the
Securities Act (and any applicable state securities law) or be effected in
circumstances that, in the opinion of counsel for the Company at the time,
create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
Buyer understands that the Shares are being sold to Buyer pursuant to the
exemption from registration and that Seller is relying upon the representations
made herein as one of the bases for claiming the exemption.
 

-3-

--------------------------------------------------------------------------------





 
(e) Liabilities. Following the Closing, Seller will have no debts, liabilities
or obligations relating to the Company or its business or activities, and there
are no outstanding guaranties, performance or payment bonds, letters of credit
or other contingent contractual obligations that have been undertaken by Seller
directly or indirectly in relation to the Company or its business and that may
survive the Closing.
 
(f) Title to Purchase Price Shares. Buyer is the sole record and beneficial
owner of the Purchase Price Shares. At Closing, Buyer will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, liens and encumbrances, and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.
 
(g) Solvency. Buyer is not insolvent and Buyer will not be rendered insolvent as
a result of any of the transactions contemplated by this Agreement. For purposes
hereof, the term “solvent” means that (a) the fair salable value of Buyer’s
assets is in excess of the total amount of its liabilities (including, for
purposes of this definition, all liabilities, whether or not reflected on a
balance sheet prepared in accordance with generally accepted accounting
principles, and whether direct or indirect, fixed or contingent or secured or
unsecured, (b) Buyer is able to pay its debts and obligations in the ordinary
course as they mature, and (c) Buyer has capital sufficient to carry on the
business, if any, in which it plans to engage after the Closing.
 
5. Indemnification and Release.
 
(a) Indemnification. Buyer covenants and agrees to indemnify, defend, protect
and hold harmless Seller, and its officers, directors, employees, stockholders,
agents, representatives and affiliates (collectively, together with Seller, the
“Seller Indemnified Parties”) at all times from and after the date of this
Agreement from and against all losses, liabilities, damages, claims, actions,
suits, proceedings, demands, assessments, adjustments, costs and expenses
(including specifically, but without limitation, reasonable attorneys’ fees and
expenses of investigation), whether or not involving a third party claim and
regardless of any negligence of any Seller Indemnified Party (collectively,
“Losses”), incurred by any Seller Indemnified Party as a result of or arising
from (i) any breach of the representations and warranties of Buyer set forth
herein or in certificates delivered in connection herewith, (ii) any breach or
nonfulfillment of any covenant or agreement on the part of Buyer under this
Agreement, (iii) any debt, liability or obligation of the Company, (iv) any
debt, liability or obligation of Seller for actions taken prior to that certain
merger by and between Seller and G8Wave Acquisition Corp., a Delaware
corporation (the “Merger”), pursuant to that certain Agreement and Plan of
Merger dated, August __, 2007 (the “Merger Agreement”), (v) the conduct and
operations of the business of the Company whether before or after Closing, (vi)
claims asserted against the Company whether before or after Closing, (vii) any
federal or state income tax payable by Seller and attributable to the
transaction contemplated by this Agreement or activities prior to the Merger, or
(viii) any inaccurate representation, or breach of any warranty or covenant
contained in the Merger Agreement and attached hereto as Exhibit A by Parent (as
defined in the Merger Agreement) or Merger Sub (as defined in the Merger
Agreement).
 

-4-

--------------------------------------------------------------------------------





 
(b) Third Party Claims.
 
(i) If any claim or liability (a “Third-Party Claim”) should be asserted against
any of the Seller Indemnified Parties (the “Indemnitee”) by a third party after
the Closing for which Buyer has an indemnification obligation under the terms of
Section 5(a), then the Indemnitee shall notify Buyer (the “Indemnitor”) within
20 days after the Third-Party Claim is asserted by a third party (said
notification being referred to as a “Claim Notice”) and give the Indemnitor a
reasonable opportunity to take part in any examination of the books and records
of the Indemnitee relating to such Third-Party Claim and to assume the defense
of such Third-Party Claim and in connection therewith and to conduct any
proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided on subsection (b) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.
 
(ii) If the Indemnitor shall not agree to assume the defense of any Third-Party
Claim in writing within 20 days after the Claim Notice of such Third-Party Claim
has been delivered, or shall fail to continue such defense until the final
resolution of such Third-Party Claim, then the Indemnitee may defend against
such Third-Party Claim in such manner as it may deem appropriate and the
Indemnitee may settle such Third-Party Claim, in its sole discretion, on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
(c) Non-Third-Party Claims. Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of this Section 5 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 

-5-

--------------------------------------------------------------------------------





 
(d) Release. Buyer, on behalf of Buyer and Buyer’s Related Parties, hereby
releases and forever discharges Seller and its individual, joint or mutual, past
and present representatives, Affiliates, officers, directors, employees, agents,
attorneys, stockholders, controlling persons, subsidiaries, successors and
assigns (individually, a “Releasee” and collectively, “Releasees”) from any and
all claims, demands, proceedings, causes of action, orders, obligations,
contracts, agreements, debts and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity, which Buyer or any
of Buyer’s Related Parties now have or have ever had against Releasees. Buyer
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon any matter released
hereby. “Related Parties” shall mean, with respect to Buyer, (i) any Person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with Buyer, (ii) any Person in which
Buyer holds a Material Interest or (iii) any Person with respect to which Buyer
serves as a general partner or a trustee (or in a similar capacity). For
purposes of this definition, “Material Interest” shall mean direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of voting securities or other voting interests representing
at least ten percent (10%) of the outstanding voting power of a Person or equity
securities or other equity interests representing at least ten percent (10%) of
the outstanding equity securities or equity interests in a Person.
 
6. Definitions. As used in this Agreement:
 
(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person. For the purposes of this definition, “Control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors (or comparable positions) of such Person or (ii) direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have meanings correlative to the foregoing;
 
(b) “Governmental Authority” means any domestic or foreign governmental or
regulatory authority;
 
(c) “Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, Permit, license, policy or rule of common law;
 
(d) “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(e) “Order” means any judgment, injunction, judicial or administrative order or
decree;
 

-6-

--------------------------------------------------------------------------------





 
(f) “Permit” means any government or regulatory license, authorization, permit,
franchise, consent or approval; and
 
(h) “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
7. Miscellaneous.
 
(a) Counterparts. This Agreement may be signed in any number of counterparts,
and delivered by facsimile or other electronic means, each of which will be
deemed an original but all of which together shall constitute one and the same
instrument.
 
(b) Amendments and Waivers.
 
(i) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii) No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c) Successors and Assigns. The provisions of this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d) No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted successors and assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto, those referenced in Section 5 above, and such permitted
successors and assigns, any legal or equitable rights hereunder.
 
(e) Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal substantive law of the State of Delaware.
 
(f) Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement. This Agreement
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof of this Agreement.
 

-7-

--------------------------------------------------------------------------------





 
(h) Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.
 
[Signature Page Follows]
 

-8-

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 

 
INTERNATIONAL FOOD AND WINE CONSULTANTS, INC.
             
By:
  /s/ Habib Khoury
   
Name: Habib Khoury
   
Title: Chief Executive Officer
             
  /s/ Mary Beth Clark
 
Mary Beth Clark



 





-9-

--------------------------------------------------------------------------------



EXHIBIT A


3.1 Organization and Qualification. Each of Parent and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware, and is qualified to do business and in good standing as a foreign
corporation in each jurisdiction where the properties owned, leased or operated,
or the business conducted by it require such qualification, and each has the
requisite corporate power and authority to own and operate its assets and
properties and to carry on its business as it is now being conducted. Each of
Parent and Merger Sub is in possession of all Approvals necessary to carry on
its business as it is now being conducted, except where the failure to have such
Approvals has not had, and would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Parent or Merger
Sub. Merger Sub is a wholly-owned Delaware subsidiary of Parent that was formed
specifically for the purpose of the Merger and that has not conducted any
business or acquired any property and does not have any material Liabilities,
and will not conduct any business or acquire any property or material
Liabilities prior to the Closing Date, except in preparation for and otherwise
in connection with the transactions contemplated by this Agreement, the
Certificate of Merger and the other agreements to be made pursuant to or in
connection with this Agreement and the Certificate of Merger.
 
3.2 Certificate of Incorporation and Bylaws.
 
(a) Parent. The Certificate of Incorporation and Bylaws filed by Parent with the
SEC on August 10, 2007, are currently in effect and have not been amended,
modified or rescinded (collectively, the “Parent Charter Documents”). Parent is
not in violation of any provision of the Parent Charter Documents.
 
(b) Merger Sub. The Merger Sub Certificate and Merger Sub Bylaws (the “Merger
Sub Charter Documents”) are in full force and effect and have not been amended,
modified, or rescinded. Merger Sub is not in violation of any of the provisions
of the Merger Sub Charter Documents.
 
3.3 Subsidiaries. Other than Merger Sub and IFWC Holdings, Inc., Parent does not
own, directly or indirectly, any equity or other interest in any other Person.
Merger Sub does not own, directly or indirectly, any equity or other interest in
any other Person.
 
3.4 Capitalization.
 
(a) Parent. Parent’s authorized capitalization consists of the following: (i)
90,000,000 shares of Parent Common Stock, of which 29,363,200 are issued and
outstanding and were validly issued, fully paid, and non-assessable, (ii)
10,000,000 shares of Parent Preferred Stock, none of which are issued and
outstanding, and (iii) 4,404,480 shares of Parent Common Stock have been
reserved for issuance under Parent’s 2006 Non-Statutory Stock Option Plan, under
which Parent has not issued any options or other grants. There are no declared
or accrued but unpaid dividends with respect to any shares of Parent Common
Stock or other capital stock of Parent. There are no subscriptions, options,
warrants, equity securities, ownership interests, calls, rights (including
preemptive rights), commitments or agreements of any character to which Parent
is a party, or by which Parent is bound that would obligate Parent to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire any shares of capital stock or ownership interests of
Parent.
 

-10-

--------------------------------------------------------------------------------





 
(b) Merger Sub Capital. Merger Sub’s authorized capitalization consists of 1,000
shares of Common Stock (“Merger Sub Common Stock”), par value $0.001 per share,
all of which are owned by Parent free and clear of any and all Encumbrances.
There are no declared or accrued but unpaid dividends with respect to any shares
of Merger Sub Common Stock. There are no subscriptions, options, warrants,
equity securities, ownership interests, calls, rights (including preemptive
rights), commitments or agreements of any character to which Merger Sub is a
party, or by which Merger Sub is bound that would obligate Merger Sub to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire any shares of capital stock or ownership interests of
Merger Sub.
 
3.5 Authority Relative to this Agreement. Each of Parent and Merger Sub has all
necessary corporate power and authority to execute and deliver this Agreement
and each Related Agreement to which it is a party, to perform its obligations
hereunder and thereunder, and to consummate the Transactions. The execution and
delivery of this Agreement and each Related Agreement by Parent and Merger Sub
and the consummation by Parent and Merger Sub of the Transactions have been duly
and validly authorized by all necessary corporate action on the part of Parent
and Merger Sub and no other corporate proceedings on the part of Parent or
Merger Sub are necessary to authorize the execution of this Agreement, each
Related Agreement, or to consummate the Transactions other than the filing of
the Certificate of Merger as required by DGCL. This Agreement has been, and each
Related Agreement will be, duly and validly executed and delivered by Parent and
Merger Sub and, assuming they constitute valid and binding obligations of the
counterparties thereto, constitute valid and binding agreements of Parent and
Merger Sub, enforceable against them in accordance with their terms (except in
all cases as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and except that the availability of
the equitable remedy of specific performance or injunctive relief is subject to
the discretion of any court before which any proceeding may be brought).
 
3.6 No Encumbrance or Conflict; Governmental Approvals.
 
(a) No Encumbrance. The execution and delivery of this Agreement and each
Related Agreement by Parent and Merger Sub will not, and the performance of this
Agreement and each Related Agreement by Parent and Merger Sub will not, (i)
result in the creation of any material Encumbrance on any of the material
properties or assets of Parent or Merger Sub, (ii) conflict with or violate the
Parent Charter Documents or Merger Sub Charter Documents, (iii) conflict with or
violate in any material respect any law applicable to Parent or Merger Sub or by
which either of them or any of their respective properties is bound, or (iv)
conflict with or violate, or result in any breach of or constitute a default
under, or materially impair Parent’s or Merger Sub’s rights, or alter the rights
or obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any Contract to which
Parent or Merger Sub is a party or by which Parent or Merger Sub or either of
them or any of their respective properties are bound, except to the extent such
conflict, violation, breach, default, impairment or other effect would not
reasonably be expected to have a Material Adverse Effect on Parent or Merger
Sub.
 

-11-

--------------------------------------------------------------------------------





 
(b) Governmental Approvals. The execution and delivery of this Agreement and
each Related Agreement by Parent and Merger Sub do not, and the performance of
this Agreement and each Related Agreement by Parent and Merger Sub will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, except (i) for applicable
requirements, if any, of the Securities Act, Exchange Act, applicable state
securities laws, and the filing and recordation of the Certificate of Merger as
required by the DGCL and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Parent or Merger Sub.
 
3.7 SEC Filings; Financial Statements.
 
(a) Parent has timely filed or furnished, as applicable, with the Securities and
Exchange Commission (the “SEC”) each report, registration statement and
definitive proxy statement required to be filed by Parent with the SEC during
the course of its existence (collectively, the “Parent SEC Documents”). Each of
the Parent SEC Documents complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be), and
none of the Parent SEC Documents at the time of filing contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements contained in the Parent SEC Documents: (i) complied as to
form in all material respects with the then applicable accounting requirements
and with the published rules and regulations of the SEC applicable thereto; (ii)
were prepared in accordance with GAAP throughout the periods covered, except as
may be indicated in the notes to such financial statements and (in the case of
unaudited statements) as permitted by applicable rules of the SEC; and (iii)
fairly presented the consolidated financial position of Parent and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations of Parent and its subsidiaries for the periods covered thereby.
 
3.8 No Undisclosed Liabilities. Parent does not have any Liabilities of a nature
required to be disclosed on a balance sheet or in the related notes to the
consolidated financial statements prepared in accordance with GAAP and which
are, individually or in the aggregate with such other items, material to the
business, assets, financial condition, results of operations or cash flows of
Parent and Merger Sub, taken as a whole, except (a) Liabilities reflected in the
balance sheet of Parent included in its most recently filed Quarterly Report on
Form 10-QSB (the “Parent Balance Sheet”), (b) current Liabilities incurred since
the date of such balance sheet in the ordinary course of business consistent
with past practices and which, individually or in the aggregate, are not
material in nature or amount and do not result from Parent’s or Merger Sub’s
breach of any Contract, tort or violation of any legal requirement, or (c)
Liabilities incurred in connection with the Transactions. Merger Sub does not
have any Liabilities other than those arising under this Agreement.
 

-12-

--------------------------------------------------------------------------------





 
3.9 Absence of Certain Changes or Events. Since the date of the Parent Balance
Sheet, there has not been, occurred or arisen: (a) any event or condition of any
character that has had, or is reasonably expected to have, a Material Adverse
Effect on Parent or Merger Sub; (b) any declaration, setting aside or payment of
any dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of Parent’s or Merger Sub’s capital stock; (c) any split,
combination or reclassification of any of Parent or Merger Sub’s capital stock;
(d) any granting by Parent or Merger Sub of any increase in compensation or
fringe benefits to any employee or any payment by Parent or Merger Sub of any
bonus; (e) any change by Parent or Merger Sub in its accounting methods,
principles or practices; (f) any revaluation by Parent or Merger Sub of any of
its assets, including writing down the value of capitalized inventory or writing
off notes or accounts receivable or any sale of assets of Parent or Merger Sub
other than in the ordinary course of business consistent with past practice; (g)
any incurrence, creation or assumption of any material Encumbrance, (h) any
acquisition, sale or transfer of any asset; or (i) the entry by into any
Contract or any amendment or termination of, or default under, any Contract.
Parent has not agreed since the Balance Sheet Date to do any of the things
described in the foregoing and is not currently involved in any negotiations or
discussions to do any of the things so described (other than the transactions
contemplated by this Agreement).
 
3.10 Absence of Litigation. There are no Actions pending or, to the knowledge of
Parent or Merger Sub, threatened against Parent or Merger Sub, or any of their
respective properties or, to Parent or Merger Sub’s knowledge, any of the
executive officers or directors of Parent or Merger Sub before any Governmental
Entity or otherwise. No investigation or review by any Governmental Entity is
pending or, to the knowledge of Parent or Merger Sub, threatened against Parent
or Merger Sub, or any of their respective properties or to Parent or Merger
Sub’s knowledge any of the executive officers or directors of Parent or Merger
Sub, nor has any Governmental Entity indicated to Parent or Merger Sub an
intention to conduct the same. To the knowledge of Parent or Merger Sub, no
Governmental Entity has at any time challenged or questioned the legal right of
Parent or Merger Sub to conduct its operations as presently or previously
conducted. There are currently no internal investigations or inquiries being
conducted by the board of directors of either Parent or Merger Sub (or any
committee thereof) or any third Party at the request of the either Parent or
Merger Sub’s respective board of directors, or any Action with respect to, any
financial, accounting, auditing, tax, conflict of interest, illegal activity,
fraudulent or deceptive conduct issues with respect to Parent or Merger Sub.
 
3.11 Compliance with Laws. Both Parent and Merger Sub are in compliance in all
material respects with all applicable foreign, federal, state and local laws,
rules, regulations and ordinances.
 
3.12 ERISA. Neither Parent nor Merger Sub has ever had, or currently has, any
plan, contract, or other arrangement that is subject to the Employee Retirement
Income Security Act of 1974, as amended, and the regulations thereunder
(“ERISA”).
 
3.13 Tax Returns and Audits.
 
(a) Each of Parent and Merger Sub has timely filed all Returns relating to Taxes
required to be filed with any Tax authority. Each of Parent and Merger Sub has
paid all Taxes shown to be due on such Returns. All Returns were complete and
accurate in all material respects and have been prepared in all material
respects in compliance with all applicable laws.
 

-13-

--------------------------------------------------------------------------------





 
(b) Neither Parent or Merger Sub has been delinquent in the payment of any
material Tax nor is there any material Tax deficiency outstanding, proposed or
assessed against either of them, nor has either of them executed any unexpired
waiver of any statute of limitations on or extension of any the period for the
assessment or collection of any Tax.
 
(c) No audit, or pending audit of, or other examination of any Return of Parent
of Merger Sub by, any Tax authority is presently in progress, nor has either of
them been notified in writing of any request for such an audit or other
examination.
 
(d) No unresolved adjustment relating to any Returns filed or required to be
filed by Parent or Merger Sub has been proposed in writing, formally or
informally, by any Tax authority Parent or Merger Sub to or any representative
thereof.
 
(e) Each of Parent and Merger Sub has withheld and reported all amounts required
by law or by agreement to be withheld and reported with respect to wages,
benefits, salaries and other payments to its employees and contractors.
 
3.14 Assets and Contracts. Neither Parent nor Merger Sub is a party to any
written or oral agreement. Neither Parent nor Merger Sub owns any real or
intellectual property. Neither Parent nor Merger Sub is a party to or otherwise
barred by any written or oral Contract. Neither Parent nor Merger Sub maintains
any insurance policies or insurance coverage of any kind with respect to its
business, premises, properties, assets, employees and agents. No consent of any
bank or other depository is required to maintain any bank account, other deposit
relationship or safety deposit box of Parent in effect following the
consummation of the Merger and the transactions contemplated hereby.
 
3.15 Brokers and Finders. No Person is entitled by reason of any act or omission
of Parent or Merger Sub to any broker’s or finder’s fees, commission or other
similar compensation with respect to the execution and delivery of this
Agreement or the Certificate of Merger, or with respect to the consummation of
the Transactions.
 
3.16 Interested Party Transactions. No officer, director or stockholder of
Parent or any affiliate or “associate” (as such term is defined in Rule 405
under the Securities Act) of any such Person or Parent has or has had, either
directly or indirectly, (a) an interest in any Person that (i) furnishes or
sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Parent or (ii) purchases from or sells or furnishes to
the Parent any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Parent is a party or by which it may be bound or
affected. Parent is not indebted to any of its directors or officers (except for
amounts due as normal salaries and bonuses and in reimbursement of ordinary
expenses), no such Person is indebted to Parent, and there are no other
transactions of the type required to be disclosed pursuant to Items 402 and 404
of Regulation S-K under the Securities Act and/or the Exchange Act. Parent has
no liability or obligation or commitment to any stockholder of Parent or any
affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any stockholder of Parent, nor does any stockholder of Parent
or any such affiliate or associate have any liability, obligation or commitment
to the Parent.
 

-14-

--------------------------------------------------------------------------------





 
3.17 Certain Agreements Affected by the Merger. Neither the execution and
delivery of this Agreement nor the consummation of the Transactions will (i)
result in any payment (including, without limitation, severance, unemployment
compensation, golden parachute, bonus or otherwise) becoming due to any
director, officer, consultant or employee of Parent or Merger Sub, (ii) increase
any benefits otherwise payable by Parent or Merger Sub to any Person, or result
in the acceleration of the time of payment or vesting of any such benefits, or
(iii) result in any other detriment or require any other payment under the
terms, conditions or provisions of any Contract, in any case, to which Parent or
Merger Sub is a Party or by which it or any of its properties or assets may be
bound.
 
3.18 No Infringement. Neither Parent nor Merger Sub is, nor has it been, a Party
to any proceeding involving a claim of infringement, misappropriation or other
wrongful use or exploitation by it of any other Person’s intellectual property
rights and to Parent’s and Merger Sub’s knowledge, neither has taken any act or
omitted to take any act that could give rise to any Action for such
infringement, misappropriation, or wrongful use or exploitation.
 
3.19 Environmental Matters. Neither Parent nor Merger Sub has any liability
under, or is reasonably likely to have any liability under, any state or federal
environmental law, other than such liabilities which would not have a Material
Adverse Effect on Parent or Merger Sub.
 
3.20 Minute Books. The minute books of Parent and Merger Sub that are delivered
at the Closing contain a complete and accurate summary of all meetings of
directors, including committees of the board of directors, and stockholders or
actions by written consent since the time of incorporation of Parent and Merger
Sub through the Effective Time, and reflect all transactions referred to in such
minutes accurately in all material respects.
 
3.21 Board Approval. The Board of Directors of each of Parent and Merger Sub has
approved this Agreement and the Transactions, has submitted the same to their
respective stockholders for approval, and has recommended that such stockholders
approve this Agreement and the Transactions contemplated hereby.
 
3.22 State Anti-Takeover Statutes. No state takeover statute is applicable to
the Merger, this Agreement or the transactions contemplated hereby.
 
3.23 Representations Complete. None of the representations or warranties made by
Parent or Merger Sub herein or in any document referenced herein or in any
schedule hereto or thereto, or certificate furnished pursuant to this Agreement,
when all such documents are read together in their entirety, contains or will
contain at the Effective Time any untrue statement of a material fact, or omits
or will omit at the Effective Time to state any material fact necessary in order
to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.
 
-15-

--------------------------------------------------------------------------------

